



Exhibit 10.2


lowesgraphicimage01.jpg [lowesgraphicimage01.jpg]


July 16, 2018


Dear Joe,


CONGRATULATIONS!


I am pleased to offer you the position of Executive Vice President, Stores with
Lowe’s Companies, Inc. In this position, you will report to me, President &
Chief Executive Officer. Your effective date of employment will be August 15,
2018.


We have a tremendous opportunity for you here at Lowe’s and feel you will make
an excellent addition to our leadership team. The details of our offer include:


POSITION
Executive Vice President, Stores
JOB GRADE
E50
BASE SALARY
$750,000
ANNUAL TARGET BONUS OPPORTUNITY
100% of Base Salary
TARGET TOTAL CASH OPPORTUNITY
$1,500,000
TARGET LONG-TERM INCENTIVE
$3,000,000
TARGET TOTAL DIRECT COMPENSATION
$4,500,000
CASH SIGN-ON BONUS
$500,000 paid after 90 days of service
EQUITY SIGN-ON AWARD
$750,000
2018 PRORATED LONG-TERM INCENTIVE
$1,700,000
GUARANTEED TARGET BONUS FOR 2018
$375,000 (50% of Annual Target Bonus Opportunity)



UNDERSTANDING YOUR OFFER


Salary


Your salary will be paid on a bi-weekly basis. This statement of an annual
salary shall not be construed as an employment contract for a defined term.


1

--------------------------------------------------------------------------------





Bonus Incentive


Your position is eligible to participate in the Lowe’s Management Bonus Plan.
The participating positions, bonus opportunity level and performance criteria
are established annually by the Compensation Committee of the Board of Directors
and communicated to participants. To be eligible for your annual bonus payment,
you must be actively employed in a bonus eligible position with Lowe’s as
described in the Lowe’s Management Bonus Plan. Additional details on bonus plan
guidelines, criteria, and goals will be provided to participants in a bonus plan
document via the My Wealth tab in My Lowe’s Life.


For 2018, you will receive a guaranteed bonus of $375,000 assuming you remained
employed through the end of the fiscal year.


Cash Sign-On Bonus


As part of your offer, we are including a signing incentive in the amount of
$500,000 minus applicable taxes and other withholdings which will be payable on
the first pay check following 90 days of continuous employment.


Long Term Incentive Plan


This position is currently eligible to participate in the Lowe’s Long-Term
Incentive Plan (the “LTI Plan”). The plan provides long-term incentives in the
form of stock options, restricted shares of stock, stock appreciation rights,
stock awards, or performance share awards. The Compensation Committee of the
Board of Directors reviews and approves eligible participants, terms of the
long-term incentive grants and grant sizes annually. You will receive any annual
or off-cycle grant in accordance with the Lowe’s Long Term Incentive Plan.


Following your start date, and at the Company’s next quarterly off-cycle grant
in October, you will receive a pro rata long-term incentive award in 2018 valued
at $1,700,000 on the date of grant. Half of this value will be granted in time-
based restricted shares which will vest in full on the third anniversary of the
grant date, and half will be granted in nonqualified stock options which will
vest equally on the first three anniversaries of the grant date, in each case
subject to the terms and conditions set forth in the LTI Plan and grant
agreements.


Equity Sign-On Award


As part of your offer, we are including an equity sign-on bonus to be granted at
the Company’s next quarterly off-cycle grant in October in the amount of
$750,000 on the date of grant. Half of this value will be granted in time-based
restricted shares which will vest in full on the third anniversary of the grant
date, and half will be granted in nonqualified stock options which will vest
equally on the first three anniversaries of the grant date, in each case subject
to the terms and conditions set forth in the LTI Plan and grant agreements.


To promote the alignment of interests of the Company’s senior officers and
shareholders, as an executive with Lowe’s, you are required to own shares of
Lowe’s Companies, Inc. having a market value equal to 5X your base salary. A
portion of outstanding equity grants provided to you under the Long-Term
Incentive Plan, including your hire grant, are included in your share ownership
calculation. You will not be able to sell shares resulting from Restricted Share
Awards, Stock Options, or Performance Shares until the ownership requirement has
been satisfied.


Confidentiality and Non-Compete Agreement


In this position, you will be eligible for participation in the long-term
incentive Award (“Award”) pursuant to the applicable Lowe’s Companies, Inc.
Incentive Plan (the “Plan”). The Plan Administrator has adopted the requirement
that prior to becoming eligible to receive an Award, all employees must execute
and return a Confidentiality and Non-Compete Agreement; therefore, please
execute and return the attached agreement with your signed offer letter.


Compliance with Confidentiality Obligations


You acknowledge and understand that Lowe’s has extended an offer of employment
to you based on your extensive experience and general skills that you have
developed over your career - not as a result of any knowledge of confidential or
proprietary information belonging to your prior employers, to the extent you
have any such knowledge. You are prohibited from using or disclosing any such
information to Lowe’s prior to or during any employment with Lowe’s or any of
its affiliates.


2

--------------------------------------------------------------------------------





Relocation


You have been approved for Lowe’s Type I relocation benefits, subject to
verification. In order to be eligible for relocation benefits, your move must
represent a permanent change of assignment that is at least fifty (50) miles
further than the commuting distance to the previous assignment.


Lowe’s will pay to move you and your normal and reasonable household goods under
our Type I Relocation Program- Guaranteed Buyout Offer. Once your paperwork has
been returned and eligibility has been determined, you will be contacted by an
Weichert Relocation Counselor. A relocation package will be forwarded to you
from Weichert, explaining your benefits in detail. Do not start the relocation
process prior to speaking with your Weichert Relocation Counselor.


Your Weichert Relocation Counselor will refer you to a Realtor, and schedule the
movement of your household goods.
Do not list your home for sale until you speak with your Weichert Relocation
Counselor.


Vacation


Upon hire, you are eligible for and able to use a prorated amount of vacation
expected to be accrued during your first fiscal year based on your date of hire.
In Fiscal year 2019, under current Lowe’s policies which may be amended
periodically, you will be eligible to accrue vacation at a rate of 4 weeks of
paid vacation annually.
Employee Date of Hire
Vacation Days Granted at Start of Employment
August 15, 2018
10 (80 hours)



Holidays


On the first day of employment, you will be eligible for up to two fixed
holidays (Thanksgiving Day and Christmas Day) and may accrue up to four floating
holidays per fiscal year. Availability of holiday hours will depend upon when
you are hired within a fiscal year, as holiday hours are granted on an accrual
basis. Details may be found in the applicable HR Policy.


Retirement Plans


401(k) Plan
You will be eligible to participate in the Lowe’s 401(k) plan 6 months after
your original date of hire. You may defer from 1% to 50% of your eligible
compensation, on a pre-tax basis, not to exceed the IRS limit on the amount you
may contribute. In addition, Lowe’s provides a Company Match of 100% of the
first 3% that you contribute, 50% on contributions of 4% or 5%, and 25% on
contributions of 6%.


Benefit Restoration Plan
You will be eligible to participate in the Benefit Restoration Plan. The purpose
of this Plan is to provide benefits to those participants in the Lowe’s 401(k)
Plan whose benefits under such plan are restricted because of various
limitations.


Cash Deferral Plan
You will be eligible to participate in the Cash Deferral Plan, which is a
nonqualified plan that provides participants an opportunity to defer receipt of
income, earnings accumulated on deferred income, and the corresponding federal &
state income tax obligations until a future date.


Health Insurance


You will be eligible to participate in a Lowe's health plan on the first day of
the month following 30 days of continuous employment. There are four health plan
options available. Enrollment is available only during your first 30 days of
full- time employment, unless you have been allowed a special enrollment
timeframe or during the annual enrollment period.


3

--------------------------------------------------------------------------------





Additional Benefits


In addition to the benefits detailed above you are also eligible to participate
in the following:
*
Dental Plan

*
Vision Plan

*
Flexible Spending Accounts Plan

*
Health Savings Account

*
Basic Sick Pay Plan

*
Short Term Disability Insurance Plan

*
Long Term Disability Plan

*
Basic Term Life Insurance Plan (1 times base salary)

*
Supplemental Term Life Insurance Plan (up to 8 times base salary)

*
Dependent Term Life Insurance Plan

*
Accidental Death and Dismemberment Plan

*
Critical Illness Plan

*
Accident Plan

*
Fixed Indemnity Plan

*
Prepaid Legal Plan

*
Business Travel Accident Plan

*
Employee Discount

*
Lowe’s Stock Purchase Plan

*
Auto/Home Insurance

*
Tuition Reimbursement



Executive Physical Program


The Company has a vested interest in the good health of its senior executive
team. To that end, we ask that you receive an annual executive physical
examination through the Carolina Healthcare System or Novant Health & Wellness.
As an eligible employee, you are required to participate in the program each
fiscal year. Annual reporting of the participation of eligible executives is
presented to the Compensation Committee of the Board of Directors.


When you use the executive physical services provided by the Company, 100% of
the fees are direct billed to, and paid by, Lowe’s. There is no need to file the
expenses with any insurance company, and you incur no out of pocket costs. In
addition, the costs of the program are not taxable income to you.


An executive physical differs from a health care visit you receive for the
treatment of a specific disease or illness. All the medical information is
completely confidential and will only be shared between you and your physician.
The purpose of a periodic executive physical is to:
·
Screen for diseases

·
Assess risk of future medical problems

·
Encourage healthy lifestyles

·
Update vaccinations

·
Maintain a relationship with a doctor in the event of illness or disease



Executive Tax Preparation and Financial Planning Program


The Company will reimburse up to $12,000 per fiscal year for your use of a CPA,
attorney or a financial planner to maximize the value of your Lowe’s total
compensation package and/or in the preparation of your tax returns. The Company
has negotiated rates with The Ayco Company, L.P. and Wells Fargo Executive
Financial Planning Services and has provided these firms with detailed
information on the Company’s executive compensation and benefit programs. You
may select from one of these firms or retain your own financial and/or tax
planner.


If you use the services of The Ayco Company or Wells Fargo, these firms will
direct bill Lowe’s for your financial planning expenses, up to the $12,000
fiscal year maximum. If you use the services of your own CPA or attorney, you’ll
need to pay your service provider directly and submit your request for
reimbursement, along with a paid receipt for the planning and/or tax preparation
and filing services, to Kristie Shugart, Director Welfare Benefits within 31
days from the date of the service.


4

--------------------------------------------------------------------------------





Tax and financial planning service benefits paid on your behalf, or reimbursed
to you, are taxable income to you, and are not eligible for any tax gross-up.
Eligible tax and financial planning services include:
·
Review of current legislative developments and their effect on your tax filing
status

·
Planning with capital gains and losses

·
Alternative Minimum Tax implications

·
Postponing taxable income

·
Taking advantage of deductions

·
Tax-wise planning for educational costs

·
Tax planning for your home

·
Planning for retirement

·
Estate planning

·
Preparation and filing of your Federal and state income tax returns as required
on at least an annual basis



Eligibility for Employment


Your acceptance of this offer indicates that you will not disclose the terms of
this offer to anyone outside of Lowe’s management. Additionally, you agree that
the above offer is based solely on the promises herein, that this offer letter
contains all the promises and representations made to you, and you acknowledge
that there are no other representations upon which you rely in accepting
employment with the company. The terms of this offer are contingent upon the
execution and return of the attached agreement titled “Agreement to Arbitrate
Disputes” with your signed offer letter.


By signing this document, you acknowledge employment with Lowe’s is governed by
the “Employment At Will” doctrine and is terminable at the will of either party,
with or without cause, at any time and for any reason. This policy cannot be
modified except in writing, signed by the Chief Executive Officer of Lowe’s.




If you have any questions about your offer, please reach out to me.
Congratulations on the next chapter of your career at Lowe’s!


Best Regards,


/s/ Marvin Ellison


Marvin Ellison
Chief Executive Officer and President Lowe’s Companies, Inc






ACCEPTANCE OR DECLINATION OF OFFER OF EMPLOYMENT



X     I accept Lowe’s offer with the terms and conditions of employment as
described herein.


¨     I decline Lowe’s offer with the terms and conditions of employment as
described herein.


Reason for Declination:
 





      Joseph McFarland III
 
 
 
 
 
(Print)
 
(Sales ID Number)



/s/ Joseph McFarland III
 
 
 
 
   07 /18/2018
(Signature)
 
(Date)





5

--------------------------------------------------------------------------------





LOWE’S COMPANIES, INC.
Agreement to Arbitrate Disputes


In exchange for the mutual promises in this Agreement, your employment by Lowe’s
Home Centers, LLC and its successors or assigns (hereinafter “Lowe’s”), which
you hereby accept, you and Lowe’s agree that any controversy between you and
Lowe’s (including agents of Lowe’s and any of Lowe’s predecessors, including but
not limited to Lowe’s Home Centers, Inc. and Lowe’s HIW, Inc.) arising out of
your employment or the termination of your employment shall be settled by
binding arbitration,(at the insistence of either you or Lowe’s, conducted by a
single arbitrator under the current applicable rules, procedures and protocols
of JAMS, Inc. (“JAMS”) or the American Arbitration Association (“AAA”), as may
be amended from time to time. The most current version of the JAMS and AAA rules
are currently available at: http://www.jamsadr.com and http://www.adr.org,
respectively. Lowe’s also can provide you with hard copies of the JAMS and AAA
rules upon request. Notwithstanding these rules, all parties to the arbitration
shall have the right to file a dispositive motion, and shall not be required to
seek permission from the arbitrator to do so. Should the AAA and JAMS decline to
administer the arbitration for any reason, the parties will select an arbitrator
using the procedures employed by the AAA, who will employ the AAA Rules. In this
event, the list of potential arbitrators for selection must include only
individuals who are attorneys with at least 10 years of experience in employment
law.


THIS AGREEMENT TO ARBITRATE DISPUTES MEANS THAT, EXCEPT AS PROVIDED HEREIN,
THERE WILL BE NO COURT OR JURY TRIAL OF DISPUTES BETWEEN YOU AND LOWE’S WHICH
ARISE OUT OF YOUR EMPLOYMENT OR THE TERMINATION OF YOUR EMPLOYMENT. You and
Lowe’s agree, however, that only a court of competent jurisdiction may interpret
this Agreement to Arbitrate Disputes and resolve challenges to its validity and
enforceability, including but not limited to the Class Action Waiver and
Representative Waiver discussed below. The arbitrator shall have no jurisdiction
or power to make such determinations.


This Agreement to Arbitrate Disputes is intended to be broad and to cover, to
the extent otherwise permitted by law, all such disputes between you and Lowe’s
including but not limited to those arising out of federal and state statutes and
local ordinances, such as: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1866; the Sarbanes- Oxley Act of 2002; the
Equal Pay Act; the Fair Labor Standards Act; the Pregnancy Discrimination Act;
the Family Medical Leave Act; the Americans with Disabilities Act; the Fair
Credit Reporting Act; and any similar federal, state and local laws. However,
this provision is not applicable to (1) your rights under Workers’ Compensation
Law, which are governed under the special provisions of that law, or (2) your
rights under the Employee Retirement Income Security Act (ERISA). This Agreement
also does not preclude you from filing a claim or charge with a federal, state
or local administrative agency, such as the Equal Employment Opportunity
Commission, the National Labor Relations Board, or similar state or local
agencies.


The parties will select a mutually agreeable arbitration location.


If you initiate arbitration, you will be responsible for paying a filing fee of
$150, which is equal to or less than the fee you would have to pay if you filed
a complaint in federal court. The arbitrator will have the authority to waive
this filing fee if you can prove financial hardship. Lowe’s will bear the
remainder of the arbitration filing fees and the fees and expenses of the
arbitrator.


CLASS ACTION WAIVER. To the extent permissible by law, there shall be no right
or authority for any dispute to be arbitrated as a class action or collective
action (“Class Action Waiver”). THIS MEANS THAT ALL DISPUTES BETWEEN YOU AND
LOWE’S ARISING OUT OF YOUR EMPLOYMENT OR THE TERMINATION OF YOUR EMPLOYMENT
SHALL PROCEED IN ARBITRATION SOLELY ON AN INDIVIDUAL BASIS, AND THAT THE
ARBITRATOR’S AUTHORITY TO RESOLVE ANY DISPUTE AND TO MAKE WRITTEN AWARDS WILL BE
LIMITED TO YOUR INDIVIDUAL CLAIMS.


REPRESENTATIVE ACTION WAIVER. To the extent permissible by law, there shall be
no right or authority for any dispute to be arbitrated as a representative
action or as a private attorney general action, including but not limited to
claims brought pursuant to the Private Attorney General Act of 2004, Cal. Lab.
Code § 2698, et seq. (“Representative Action Waiver”). THIS MEANS THAT YOU MAY
NOT SEEK RELIEF ON BEHALF OF ANY OTHER PARTIES IN ARBITRATION, INCLUDING BUT NOT
LIMITED TO SIMILARLY AGGRIEVED EMPLOYEES. THE ARBITRATOR’S AUTHORITY TO RESOLVE
ANY DISPUTE AND TO MAKE WRITTEN AWARDS WILL BE LIMITED TO YOUR INDIVIDUAL
CLAIMS.


If any part of this Agreement to Arbitrate Disputes is found by a court of
competent jurisdiction to be unenforceable, the


6

--------------------------------------------------------------------------------





court shall reform the Agreement to the extent necessary to cure the
unenforceable part(s), and the parties will arbitrate their dispute(s) without
reference to or reliance upon the unenforceable part(s). However, if a court of
competent jurisdiction finds the Class Action Waiver and/or Representative
Action Waiver unenforceable for any reason, then the unenforceable waiver
provision shall be severable from this Agreement, and any claims covered by any
deemed unenforceable waiver provision may only be litigated in a court of
competent jurisdiction, but the remainder of the agreement shall be binding and
enforceable.


You and Lowe’s agree that this Agreement to Arbitrate Disputes shall apply to
all positions you may hold as an employee of Lowe’s.


To the extent you and Lowe’s previously agreed to arbitrate disputes, this
Agreement modifies and supplements that agreement. If any term or provision in
this Agreement conflicts with any prior agreement to arbitrate disputes, the
terms of this Agreement shall control. If any term or provision in this
Agreement is found to be unenforceable for any reason, then the remainder of
this Agreement shall be binding and enforceable, as noted above. However, if
this entire Agreement is found to be unenforceable, then the previous agreement
to arbitrate disputes shall control.
BY ACCEPTING EMPLOYMENT WITH LOWE’S AND ACCEPTING THIS AGREEMENT, YOU
ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTAND THE ABOVE PROVISIONS AND
AFFIRMATIVELY AGREE TO BE BOUND BY THE TERMS OF THIS AGREEMENT TO ARBITRATE
DISPUTES.






LOWE’S COMPANIES, INC.


 
EMPLOYEE


 
 
 
 /s/ Marvin R. Ellison
 
           /s/ Joseph McFarland III
 
 
 
(Signature)
 
(Signature)





Marvin R. Ellison
 
            Joseph McFarland III
 
 
 
(Print Name)
 
(Print Name)



7

--------------------------------------------------------------------------------





LOWE’S COMPANIES, INC.
Confidentiality and Non-Competition Agreement
This Agreement dated July 18, 2018 between Lowe’s Companies, Inc. and Joseph
McFarland III (“Employee”) provides as follows:


1.
Definitions.

a.
“Lowe’s” means Lowe’s Companies, Inc. and any and all of its current or future
parents, subsidiaries, affiliated companies, divisions, and any successor
thereto, and individual retail stores.

b.
“Competitor” means any person, firm, association, partnership, corporation, or
other entity that (i) owns, operates, controls, or maintains retail and/or
warehouse hardware or home improvement stores, at least one of which is in
excess of 65,000 square feet or (ii) owns, operates, controls or maintains
retail and/or warehouse hardware or home improvement stores with total annual
sales of at least $1 billion. Notwithstanding the foregoing, the term
“Competitor” specifically includes the following entities or any successor in
interest to the following entities: The Home Depot, Inc.; Wal-Mart; Sears
(including Sears Hardware Stores); Scotty’s, Inc.; and Menard Inc.

c.
“Termination Date” means the date that Employee ceases to be employed by Lowe’s
for any reason other than death.



2.
Consideration.

a.
As consideration for entering into this Agreement, Lowe’s agrees to make
employee eligible to participate in the “Management Bonus Incentive Award”
pursuant to the Lowe’s Companies, Inc. 2015 Annual Incentive Plan, as amended or
as may be subsequently amended from time to time, as well as any successor
plan(s).

b.
Employee acknowledges that eligibility for the Management Bonus Incentive Award
constitutes good, valuable and sufficient consideration for Employee’s entering
into this Agreement and Employee’s performance under this Agreement.

c.
Employee acknowledges and agrees that this Agreement is entered into in
conjunction with Employee’s employment with Lowe’s in order to protect Lowe’s
legitimate business interests and customer relations.



3.
Confidential Information.

a.
During Employee’s employment with Lowe’s, Employee may learn (and during any
previous employment with Lowe’s has already learned), information that is
confidential to Lowe’s (“Confidential Information”). Such Confidential
Information includes, but is not limited to: trade secrets; acquisition, merger,
or business development plans or strategies; plans for opening, closing,
expanding, or relocating stores; distribution information; purchasing and
product information; advertising and promotional programs and plans; research or
developmental projects; financial or statistical data; sales and account
information; customer information, including, but not limited to, demographic
information and information relating to customer product preference; sales and
marketing plans and strategies; pricing strategies and reports; legal documents
and records; inventions, techniques, designs, processes, and machinery;
personnel information; and any other information of a similar nature that is not
known or made available to the public or to Lowe’s competitors, which, if
misused or disclosed, could adversely affect the business of Lowe’s.
Confidential Information includes any such information that Employee may prepare
or create during Employee’s employment with Lowe’s, as well as such information
that has been or may be prepared or created by others and provided or
communicated to Employee.

b.
Employee agrees that Employee will not disclose any Confidential Information to
any person (including any Lowe’s employee who does not need to know such
Confidential Information), agency, institution, company or other entity, and
will not use any Confidential Information in any way, except as required by
Employee’s duties with Lowe’s or by law, unless Employee first obtains written
consent of an officer of Lowe’s. Employee acknowledges that, if Employee becomes
employed by, or works as a consultant or contractor for, a Competitor of Lowe’s,
disclosure of Confidential Information is inevitable.

c.
Employee acknowledges and agrees that Employee’s duties and obligations under
this Section 3 will continue for as long as such Confidential Information
remains confidential to Lowe’s, including after the Termination Date. Employee
further acknowledges and agrees that any breach of this Section 3 would be a
material breach of this Agreement.



8

--------------------------------------------------------------------------------





4.
Covenant Not to Compete.

a.
Employee agrees that Employee will not damage Lowe’s competitive position or
injure Lowe’s customer relations. By making this commitment, Employee agrees
that Employee will not take any such actions either directly or indirectly,
either as principal, agent, employee, employer, owner, stockholder (owning more
than 5% of a corporation’s shares), partner, contractor, and consultant or in
any other individual or representative capacity whatsoever.

b.
Employee agrees that, during Employee’s employment with Lowe’s and for 12 months
after the Termination Date, Employee will not:

(1)
solicit or induce any officer, administrative officer, director, regional vice
president, district manager, co-manager, store manager, regional human resource
manager, regional loss prevention manager, or other employee of Lowe’s to leave
his or her employment with Lowe’s;

(2)
hire, or cause to be hired, for any employment with any Competitor of Lowe’s,
any officer, administrative officer, director, regional vice president, district
manager, co-manager, store manager, regional human resource manager, regional
loss prevention manager, or other employee of Lowe’s; or

(3)
aid or assist any other person, firm, corporation, or other entity to do any of
the acts described in the previous subsections (1) and (2) of this Section 4.b.

c.
Employee agrees that during Employee’s employment with Lowe’s, Employee will not
accept any employment with, ownership interest in, or engagement as a contractor
or consultant to, and will not render services on behalf of, any Competitor of
Lowe’s.

d.
Employee agrees that, for 6 months after the Termination Date, Employee will
not:

(1)
accept employment as an officer, administrative officer, director, regional vice
president, district manager, co-manager, store manager, regional human resource
manager, regional loss prevention manager, or any other management level
position for, or

(2)
accept employment in a similar position to one held while employed by Lowe’s
for, or

(3)
obtain any ownership interest (other than an ownership interest of less than 1%
in a publicly traded company) in, or

(4)
be engaged as a consultant or contractor for, or

(5)
Otherwise render services for or on behalf of, any Competitor of Lowe’s.
Employee understands that the business and business development of Lowe’s and
Employee’s responsibilities on behalf of Lowe’s are nationwide in scope.
Accordingly, Employee agrees that this Section 4 will apply throughout the
United States.

e.
Employee acknowledges and agrees that any breach of this Section 4 would
constitute a material breach of this Agreement.

f.
Employee acknowledges that, after the Termination Date, Employee will be
reasonably able to earn a livelihood without violating the terms of this Section



5.
Lowe’s Property.

a.
Due to Employee’s employment with Lowe’s, Employee may have or may gain access
to or control over various kinds of documents and other materials that concern
the business of Lowe’s. Such documents and materials include but are not limited
to policy or procedure statements, correspondence, memoranda, plans, proposals,
customer profiles or demographic reports, marketing and sales documents,
financial or legal documents or records, reports, drawings, inventory, products,
designs, and equipment.

b.
Employee understands and agrees that all such documents and materials, as well
as the information contained therein, are and will at all times remain the
property of Lowe’s.

c.
Employee will not use any property of Lowe’s, including but not limited to the
documents, materials and information described in subsection 5.a. above, for
Employee’s personal gain or in any manner that might be adverse to the interests
of Lowe’s. Employee agrees that Employee will not remove any such property of
Lowe’s (including any copies of any documents) from the premises of Lowe’s
except as Lowe’s permits. On or before the Termination Date, Employee will
return to Lowe’s all such Lowe’s property (including any copies of documents)
which Employee removed or caused or allowed to be removed from the premises of
Lowe’s. Employee will not, at any time thereafter, and except as specifically
and expressly authorized by Lowe’s, use any Lowe’s property.



9

--------------------------------------------------------------------------------





6.
Successors and Assigns.

a.
Employee acknowledges and agrees that Employee may not assign or transfer any of
the obligations imposed under this Agreement. The obligations of this Agreement
will be binding upon Employee and Employee’s heirs, assigns, executors,
administrators, and legal representatives.

b.
This Agreement will inure to the benefit of and be binding on any successors or
assigns of Lowe’s.



7.
Construction and Enforcement of Agreement.

a.
Employee acknowledges that Lowe’s has a legitimate business interest in
preventing Employee from taking any actions in violation of the covenants
provided in Sections 3, 4 and 5 of this Agreement. Employee further acknowledges
that Lowe’s would be irreparably harmed if Employee violates any of these
covenants or if any of these covenants are not specifically enforced.
Accordingly, Employee stipulates that Lowe’s will be entitled to (i) injunctive
relief for the purpose of restraining Employee from violating those covenants
(and no bond or other security will be required in connection therewith); (ii)
specific performance of those covenants; and (iii) recover its reasonable
attorneys’ fees and costs incurred to enforce the covenants, in addition to any
other relief to which Lowe’s may be entitled. In the event that such an
injunction is entered, the periods established in Sections 4 and 5 will begin on
the date of the injunction, rather than on the Termination Date.

b.
This Agreement contains the complete agreement between Lowe’s and Employee with
respect to the provisions contained herein.

c.
This Agreement may be modified or waived only by a writing signed by both Lowe’s
and Employee.

d.
Any waiver of a breach of this Agreement will not constitute a waiver of any
future breach, whether of a similar or dissimilar nature.

e.
Employee understands and agrees that each provision of this Agreement is a
separate and independent clause, and if any clause should be found
unenforceable, that will not affect the enforceability of any of the other
clauses herein. In the event that any of the provisions of this Agreement should
ever be deemed to exceed the time, geographic area, or activity limitations
permitted by applicable law, Lowe’s and Employee agree that such provisions must
be and are reformed to the maximum time, geographic area and activity
limitations permitted by the applicable law, and expressly authorize a court
having jurisdiction to reform the provisions to the maximum time, geographic
area and activity limitations permitted by applicable law.

f.
This Agreement is deemed entered into in the State of North Carolina and will be
governed by, and interpreted in accordance with, the laws of the State of North
Carolina other than its choice of law provisions. Any dispute arising between
the parties related to or involving this Agreement will be litigated in a court
in the State of North Carolina and Employee agrees that Employee is subject to
the jurisdiction of the courts of the State of North Carolina for purposes of
the interpretation and/or enforcement of this Agreement.

g.
Employee acknowledges that Employee has read this entire Agreement, fully
understands its terms, and has had ample time to consider its terms. Employee is
satisfied with the terms of this Agreement and agrees that its terms are binding
upon Employee and Employee’s heirs, assigns, executors, administrators and legal
representatives.





LOWE’S COMPANIES, INC.


 
EMPLOYEE


 
 
 
 /s/ Marvin R. Ellison
 
           /s/ Joseph McFarland III
 
 
 
(Signature)
 
(Signature)





Marvin R. Ellison
 
            Joseph McFarland III
 
 
 
(Print Name)
 
(Print Name)





10